          Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 1 of 18




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Frank J. Albert (CA SBN 247741) albert@fr.com
     Megan A. Chacon (CA SBN 304912) chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900) nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972) ojr@fr.com
     Jared A. Smith (CA SBN 306576) jasmith@fr.com
 5   Tucker N. Terhufen (CA SBN 311038) terhufen@fr.com
     FISH & RICHARDSON P.C.
 6   12390 El Camino Real, Suite 100
     San Diego, CA 92130
 7
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 8
     Aamir A. Kazi (Admitted Pro Hac Vice) kazi@fr.com
 9   Alana C. Mannige (CA SBN 313341) mannige@fr.com
     FISH & RICHARDSON P.C.
10   1180 Peachtree Street NE, 21st Floor
11   Atlanta, GA 30309
     Telephone: (404) 892-5005 / Fax: (404) 892-5002
12
     Attorneys for Plaintiff
13   FINJAN, INC.
14                         UNITED STATES DISTRICT COURT
15                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

16   FINJAN, INC., a Delaware Corporation,        Case No. 5:17-cv-00072-BLF (SVK)

17                    Plaintiff,                  FINJAN, INC.’S NOTICE OF
                                                  MOTION AND MOTION FOR LEAVE TO
18          v.                                    FILE MOTION FOR
19                                                RECONSIDERATION OF THE COURT’S
     CISCO SYSTEMS, INC., a California            ORDER ON CISCO’S MOTION TO
20   Corporation,                                 STRIKE PORTIONS OF FINJAN’S
                                                  AMENDED EXPERT REPORTS (DKT.
21                    Defendant.                  NO. 582)
22
                                                  REDACTED VERSION OF DOCUMENT
23                                                SOUGHT TO BE SEALED

24                                                Hon. Susan van Keulen
                                                  Ctrm: 6, 4th Floor
25

26
27

28

                                                  Case No. 5:17-cv-00072-BLF (SVK)
        FINJAN, INC.’S MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
          Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 2 of 18




 1                  NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE
                            MOTION FOR RECONSIDERATION
 2

 3          PLEASE TAKE NOTICE that Plaintiff Finjan, Inc. (“Finjan”) hereby moves for leave to
 4   file a Motion for Reconsideration of the Court’s Order on Cisco’s Motion to Strike Portions of
 5   Finjan’s Amended Expert Reports (Dkt. No. 582).
 6          Statement of Relief Requested: By and through this motion, Finjan seeks leave to file a
 7   Motion for Reconsideration of the Court’s Order on Cisco’s Motion to Strike Portions of Finjan’s
 8   Amended Expert Reports (Dkt. No. 582). This motion is supported by the following
 9   Memorandum of Points and Authorities and all supporting documents attached hereto.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                           1       Case No. 5:17-cv-00072-BLF (SVK)
         FINJAN INC.’S MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 3 of 18
             Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 4 of 18




 1                                                      TABLE OF AUTHORITIES

 2                                                                                                                                             Page(s)
 3   Cases
 4   Apple Inc. v. Samsung Elecs.
 5      Co., No. 5:12-CV-0630-LHK-PSG, 2014 WL 12917334 (N.D. Cal. Jan. 9,
        2014) .......................................................................................................................................... 11
 6
     MLC Intellectual Prop., LLC v. Micron Tech., Inc.,
 7     No. 14-CV-03657-SI, 2019 WL 1865921 (N.D. Cal. Apr. 25, 2019) ....................................... 11
 8   Mobile Telecommunications Techs., LLC v. Blackberry Corp.,
       No. 3:12-CV-1652-M, 2016 WL 2907735 (N.D. Tex. May 17, 2016) ..................................... 11
 9
     Rembrandt Wireless Techs., LP v. Samsung Elecs. Co.,
10
        No. 2:13CV213-JRG-RSP, 2015 WL 1848524 (E.D. Tex. Jan. 23, 2015) ................................. 4
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                             ii      Case No. 5:17-cv-00072-BLF (SVK)
           FINJAN INC.’S MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
            Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 5 of 18




 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.       INTRODUCTION
 3            Finjan respectfully requests that the Court grant Finjan leave to move for reconsideration

 4   of the Court’s ruling on Cisco’s Motion to Strike Portions of Finjan’s Amended Expert Reports

 5   (Dkt. No. 582). Finjan did not have an opportunity to address Cisco’s post-hearing submission

 6   (which identified for the first time paragraphs Cisco wanted struck from Dr. Medvidovic’s

 7   amended reports), and Finjan believes that this resulted in the Court not considering facts and

 8   arguments showing that the struck language had support in Finjan’s infringement contentions.

 9   Finjan also believes that the Court did not consider key evidence and arguments showing that the

10   concepts of a “virtual environment agent” and “parameters to run the sample file or URL” as they

11   appear in Dr. Medvidovic’s amended reports were appropriately disclosed in Finjan’s

12   infringement contentions.

13   II.      STATEMENT OF ISSUES TO BE DECIDED
14            1) Whether the Court should grant Finjan leave to file a Motion for Reconsideration of the

15   Court’s Order on Cisco’s Motion to Strike Portions of Finjan’s Amended Expert Reports (Dkt.

16   No. 582).

17   III.     LEGAL STANDARD
18            Leave to file a Motion for Reconsideration may be granted when a party shows (i)
19   reasonable diligence in bringing the motion and (ii) “[a] manifest failure by the Court to consider

20   material facts or dispositive legal arguments which were presented to the Court before such

21   interlocutory order.” Civil L.R. 7-9. Additionally, in Judge Freeman’s May 1, 2020 Order, Judge

22   Freeman stated that:

23            “The undersigned held a Final Pretrial Conference on April 30, 2020. In that
              Conference, counsel for Finjan indicated that Finjan intends to appeal from the SVK
24            Order to this Court on two grounds: (1) a procedural issue – because Finjan did not
              have an opportunity to oppose Cisco’s post-hearing submission at ECF 558 and (2)
25
              Judge van Keulen’s substantive ruling. The Court construes the procedural dispute
26            as a request to file a motion for reconsideration of the SVK Order. Accordingly,
              the Court REFERS the procedural dispute to Judge van Keulen to decide whether a
27            motion for reconsideration is appropriate.”
28

                                              1       Case No. 5:17-cv-00072-BLF (SVK)
            FINJAN INC.’S MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 6 of 18
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 7 of 18
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 8 of 18
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 9 of 18
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 10 of 18
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 11 of 18
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 12 of 18
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 13 of 18
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 14 of 18
Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 15 of 18
          Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 16 of 18




 1   could have included in its infringement contentions based on information that was available to

 2   Finjan.

 3                    3.      Cisco’s Prior Motion to Strike Is Not Relevant
 4             This Court’s Order found that Finjan’s replacement language corresponds to theories that

 5   Finjan was previously denied permission to add to its infringement contentions. In a motion to

 6   strike an expert report, the inquiry requires a comparison of the theories included in Finjan’s

 7   expert reports, and a determination as to whether those theories were properly disclosed in

 8   Finjan’s infringement contentions. See e.g., MLC Intellectual Prop., LLC v. Micron Tech., Inc.,

 9   No. 14-CV-03657-SI, 2019 WL 1865921, at *2 (N.D. Cal. Apr. 25, 2019); Apple Inc. v. Samsung

10   Elecs. Co., No. 5:12-CV-0630-LHK-PSG, 2014 WL 12917334, at *2 (N.D. Cal. Jan. 9, 2014);

11   Mobile Telecommunications Techs., LLC v. Blackberry Corp., No. 3:12-CV-1652-M, 2016 WL

12   2907735, at *1-2 (N.D. Tex. May 17, 2016). Although the Court granted Cisco’s prior motion to

13   strike, the outcome of that motion has no bearing on this inquiry.

14             Finjan understands this Court’s finding here to represent this Court’s sua sponte analysis

15   because Finjan was unable to find any corresponding argument in Cisco’s briefing. Dkt. No. 582

16   at 12-13. This Court’s reasoning for conducting this sua sponte analysis appears to have been

17   drawn from Judge Freeman’s Order on Motions Re Expert Reports (Dkt. No. 397). See Dkt. No.

18   582 at 8. If this Court views this issue as dispositive, Finjan respectfully requests that the parties
19   have an opportunity to brief the issue.

20             D.     Finjan Has Been Reasonably Diligent In Bringing This Motion
21             This Court’s Order on Cisco’s Motion to Strike Portions of Finjan’s Amended Expert

22   Reports (Dkt. No. 582) issued on April 28, 2020, although due to the Order being under seal, the

23   parties did not have access to the Order until April 29, 2020. Judge Freeman held the Pre-Trial

24   Conference for this case the following day, on April 30th, at which time Finjan informed Judge

25   Freeman of its intent to raise certain issues that are the subject of this motion. See Dkt. No. 613 at

26   103:17-104:6. On May 1, 2020, Judge Freeman issued an Order construing Finjan’s request as
27   one to file a Motion for Reconsideration, and directing that the matter be referred to this Court.

28

                                          12       Case No. 5:17-cv-00072-BLF (SVK)
         FINJAN INC.’S MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
           Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 17 of 18




 1   See Dkt. No. 609. Finjan has exercised reasonable diligence by filing this motion within two

 2   weeks after this Court’s Order issued, and eleven days after Judge Freeman’s Order issued.

 3   VI.     CONCLUSION
 4           For at least the foregoing reasons, Finjan respectfully requests that its Motion for Leave to

 5   File a Motion for Reconsideration be granted. Additionally, if the Court finds the issue outlined

 6   supra in Section V.C.3 to be dispositive, then Finjan respectfully requests that the parties have an

 7   opportunity to brief the issue of whether Finjan’s replacement language corresponds to theories

 8   that Finjan was previously denied permission to add to its infringement contentions (including

 9   whether this issue should be relevant to the present motion).

10

11   Dated: May 12, 2020                               Respectfully Submitted,

12                                                 By: /s/ Aamir A. Kazi
                                                   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
13
                                                   Roger A. Denning (CA SBN 228998)
14                                                 denning@fr.com
                                                   Frank J. Albert (CA SBN 247741) albert@fr.com
15                                                 Megan A. Chacon (CA SBN 304912)
                                                   chacon@fr.com
16                                                 K. Nicole Williams (CA SBN 291900)
17                                                 nwilliams@fr.com
                                                   Oliver J. Richards (CA SBN 310972) ojr@fr.com
18                                                 Jared A. Smith (CA SBN 306576) jasmith@fr.com
                                                   Tucker N. Terhufen (CA SBN 311038)
19                                                 terhufen@fr.com
                                                   FISH & RICHARDSON P.C.
20                                                 12390 El Camino Real, Suite 100
21                                                 San Diego, CA 92130
                                                   Phone: (858) 678-5070 / Fax: (858) 678-5099
22
                                                   Aamir A. Kazi (Admitted Pro Hac Vice)
23                                                 kazi@fr.com
                                                   Alana C. Mannige (CA SBN 313341)
24                                                 mannige@fr.com
25                                                 FISH & RICHARDSON P.C.
                                                   1180 Peachtree Street NE, 21st Floor
26                                                 Atlanta, GA 30309
                                                   Phone: (404) 892-5005 / Fax: (404) 892-5002
27
                                                   Attorneys for Plaintiff FINJAN, INC.
28

                                            13       Case No. 5:17-cv-00072-BLF (SVK)
           FINJAN INC.’S MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
         Case 5:17-cv-00072-BLF Document 617 Filed 05/12/20 Page 18 of 18




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on May 12, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                      /s/ Aamir A. Kazi
                                                        Aamir A. Kazi
 8                                                      kazi@fr.com
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                          14       Case No. 5:17-cv-00072-BLF (SVK)
         FINJAN INC.’S MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
